Citation Nr: 1409649	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for a right eye condition.

2.  Entitlement to service connection for residuals of an anthrax shot.

3.  Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.

4.  Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.

5.  Entitlement to an initial disability rating (evaluation) for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent prior to February 15, 2010, and in excess of 70 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1997 to June 1998, and from March 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the September 2007 rating decision, in pertinent part, the RO denied service connection for a neck condition, a digestive condition, asthma, headaches, and joint pain.  In May 2009, the RO fully granted service connection for fibromyalgia (claimed as joint pain and headaches), mild reactive airway disease (claimed as asthma), and irritable bowel syndrome (claimed as a digestive condition); therefore, those issues are not in appellate status, and are not before the Board.  In addition, in August 2012, the RO fully granted service connection for degenerative disc disease of the cervical spine (claimed as a neck condition); therefore, that issue is also not in appellate status, and is not before the Board.

In April 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.

The issues of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran withdrew, in writing, the appeal of the issue of service connection for a right eye condition.

2.  The Veteran does not have a currently diagnosed disability residual of an anthrax shot.

3.  The Veteran does not have a current dental disorder for VA compensation purposes.

4.  For the entire initial rating period, the Veteran's PTSD has been characterized by social and occupational impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to symptoms such as recurrent and persistent recollections about her combat exposure that were intrusive and markedly distressing, recurrent distressing nightmares, intense psychological distress, avoidance, difficulty staying and falling asleep, hypervigilence, irritability or outbursts of anger and tearfulness, sporadic episodes of violence, suicidal ideations, short and long-term memory loss, and a low appetite.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of service connection for a right eye condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for residuals of an anthrax shot have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a compensable dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2013).

4.  For the entire initial rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in a February 2009 submission from the Veteran's representative, and before a final decision was promulgated by the Board, the Veteran withdrew her appeal, in writing, regarding service connection for a right eye condition; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to service connection for a right eye condition, and this issue is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication.  An April 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The April 2007 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, and VA examinations to assist with the claims.  In this regard, in May 2008 and February 2010, VA provided the Veteran with VA psychiatric examinations to determine the severity of the service-connected PTSD.  As the VA psychiatric examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's psychiatric disability at the times of the examinations, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the claim of a higher initial rating for PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With regard to the claims of service connection for residuals of an anthrax shot and dental compensation, absent any probative evidence of a diagnosed (or even alleged) disability resulting from an anthrax shot, or loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity as the result of trauma or as the result of disease such as osteomyelitis, a remand for VA examinations and/or opinions is not warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the Veteran does not claim a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of an Anthrax Shot

In this case, the Veteran does not actually allege a current disability, but only contends generally that her "conditions" are residual to the anthrax shot received in service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of anthrax shot residuals.  As a result, the claim must fail.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as is the case here, that holding would not apply.  Indeed, during the April 2013 Travel Board hearing, when questioned by the undersigned regarding what disability, injury, or disease she believed resulted from the anthrax shot, the Veteran replied that she did not know.  See Hearing Transcript at 21.  The Veteran alternatively mentioned that fibromyalgia may be a residual disability from the in-service anthrax shot.  In this regard, the Veteran is already service connected for fibromyalgia.

The Veteran's VA and private treatment records do not document any complaints, notations or findings, treatment, or diagnosis of residuals of an anthrax shot.  The term "disability" is defined as a disease, injury, or physical or mental defect.  See Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  As such, the weight of the evidence is against a finding of current disability residual to the anthrax shot.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of an anthrax shot, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Service Connection for a Compensable Dental Disorder

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.

The significance for Veterans having a service-connected compensable dental disability or condition is that they may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a).

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  That is, in addition, a Veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.381, 17.161 (2013).  Simply stated, such disabilities, while they may receive treatment by VA, do not receive compensation by VA.  When applicable, a determination will be made as to whether the noncompensable dental condition is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a noncompensable dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (referred to as "Class II(a)" eligibility).

As already noted above, the issue of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is addressed in the REMAND portion of this decision.

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder.  Service treatment dental records document that on February 13, 2003, the Veteran had crowns placed on teeth 12 and 13, and on July 1, 2003, the Veteran had teeth 4 and 20 extracted, which were fractured.  Regardless, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is loss of teeth, there is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

As discussed above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder under 38 C.F.R. § 4.150.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disorder for the purpose of obtaining VA compensation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert at 53.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  


Analysis of Higher Initial Ratings for Service-Connected PTSD

In the May 2008 rating decision on appeal, service connection for PTSD was granted, and an initial disability rating of 30 percent was assigned, effective April 11, 2007.  The Veteran submitted a notice of disagreement with the initial rating assigned and in a September 2008 rating decision, the RO increased the initial disability rating to 50 percent, effective April 11, 2007.  In an April 2011 rating decision, the disability rating for PTSD was increased to 70 percent disabling, effective February 15, 2010.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  Id.

A GAF score of 31-40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

After a review of all the evidence, the Board finds that, for the entire initial rating period, the Veteran's service-connected PTSD has been characterized by occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood due to symptoms such as recurrent and persistent recollections about her combat exposure that were intrusive and markedly distressing, recurrent distressing nightmares, intense psychological distress, avoidance, difficulty staying and falling asleep, hypervigilence, irritability or outbursts of anger and tearfulness, sporadic episodes of violence, suicidal ideations, short and long-term memory loss, and a low appetite.

In a VA outpatient treatment record from April 2007, a mental status examination of the Veteran revealed that she was well-groomed and appropriately dressed.  She was anxiously shaking her legs, but had good eye contact.  Her cooperation was fair and she was reluctant to give too much information.  Her speech, while given in clipped sentences, was normal in rate, rhythm, and volume.  Her thought was goal-oriented and logical, although she was pre-occupied with thoughts of events in Iraq.  She was an anxious affect and restricted range.  She was fully oriented and could perform daily tasks, but chronically mistrusted women and government.  Her cognition had no gross deficits.  At that time, she was assigned a GAF score of 50, demonstrating serious difficulties in social and occupational functioning.

In a letter dated May 2007, the Veteran's private treating psychologist, Dr. A.Z., indicated that the Veteran had moderate symptoms of depression and anxiety.  She had recurrent and persistent recollections about her combat exposure that were intrusive and markedly distressing, recurrent distressing nightmares, intense psychological distress, avoidance, difficulty staying and falling asleep, hypervigilence, and irritability or outbursts of anger and tearfulness.  Based on these symptoms, Dr. A.Z. revealed a current GAF score of 48, demonstrating serious impairment in social and occupational functioning, and the highest score in the past year of 54, demonstrating a clear worsening of the PTSD symtpoms.

The Veteran underwent a VA PTSD examination in May 2008.  Upon mental status examination, the Veteran was neatly dressed and well-groomed.  Her speech was clear and her answers to questions were complete and logical.  Her psychomotor functions were moderately elevated.  She denied having any difficulty with activities of daily living and she was oriented to time, person, and space.  The Veteran complained of having some problems with her memory and specifically said that she forgets appointments; however, as for the information provided and responses for the evaluation, the VA examiner indicated no obvious impairment to the Veteran's memory.  The Veteran's intellectual functions and cognitive functions were in the normal range.  Her mood was low and was a dominant aspect of her presentation.  Her affect was sad and her level of anxiety remained high throughout the interview.  She had no history of inappropriate behavior and specifically denied any suicidal or homicidal thoughts.  She had sleep problems and described her appetite as generally poor, sometimes fair.  She complained of feelings of low energy and decreased motivation, which varied from low to normal.  She has had persistently high irritability since 2003.  Her insight and judgment were very good.  Based on these findings, the examiner indicated that the Veteran had severity intensity of PTSD symptoms and assigned a GAF score of 44, demonstrating serious difficulties in social and occupational functioning.

In July 2008, Dr. A.Z provided another letter describing the Veteran's PTSD symptomatology.  While the symptoms remained the same (from the May 2007 letter), Dr. A.Z. explained that these symptoms impacted the Veteran's life in profound ways.  He explained that the Veteran is unable to relate to her husband and children in a normal way.  At times, Dr. A.Z. also indicated that the Veteran was prone to violent outbursts, having assaulted her husband with a knife and physically attacked him.  She also suffered from severe short-term and long-term memory loss and had to carry a notebook around to recall what she had to do during the day.  Her assigned GAF score remained at 48 from the previous May 2007 letter from Dr. A.Z.

Again, in October 2009, Dr. A.Z. provided a letter on the severity of the Veteran's PTSD.  He noted that the condition had continued to deteriorate despite continued treatment.  Dr. A.Z. explained that the PTSD symptoms served to impair her social and occupational skills, so she finds it extremely difficult to relate to fellow employees and family members.  She was also recently separated from her husband, which left the entire household, child care, and financial burden on the Veteran.  Dr. A.Z. assigned the Veteran a GAF score of 40, demonstrating major impairment in several areas, such as work, family relations, judgment, thinking, or mood.

In February 2010, the Veteran was afforded another VA PTSD examination.  The examiner noted that the Veteran had cut her hours at work, but had reconciled with her husband and were no longer separated.  During the interview, the Veteran appeared quiet and cooperative, but extremely fidgety, agitated, and uncomfortable.  She was fully oriented but her memory was extremely poor.  The Veteran also reported having suicidal thoughts, but had no plan as she would never want to take the easy way out.  The Veteran reported that although it takes her an extremely long time, she is able to wash, bathe, and feed herself.  The February 2010 VA examiner assigned the Veteran a GAF score of 40.

In April 2010, Dr. A.Z. indicated that her emotional status had deteriorated even further since his last letter in October 2009.  He noted that she no longer has a job and does not communicate with her husband, who still resided with her, unless it concerned the children.  He continued a GAF score of 40.

Dr. A.Z. provided another letter in April 2013 regarding the Veteran's mental status.  At that time, Dr. A.Z. indicated that the Veteran could not sustain meaningful employment (which is addressed in the Remand section below); however, he also revealed that the Veteran is able to properly take care for her two children, although there has been increased tension and fighting with her husband.  While the Veteran and her husband are still married, they are currently estranged.

On review of all the evidence, the Board finds that, for the entire rating period, the Veteran's PTSD more closely approximates a disability rating of 70 percent.  For the entire period on appeal, the Veteran's PTSD has manifested in recurrent and persistent recollections about her combat exposure that were intrusive and markedly distressing, recurrent distressing nightmares, intense psychological distress, avoidance, difficulty staying and falling asleep, hypervigilence, irritability or outbursts of anger and tearfulness, sporadic episodes of violence, suicidal ideations, short and long-term memory loss, and a low appetite.  Her GAF score during this period has consistently ranged from 40 to 50, at worst indicating major impairment in several areas, such as work, family relations, judgment, thinking, or mood.

The Board further finds that an evaluation in excess of 70 percent disabling for the Veteran's PTSD is not warranted for during any time within the appeal period.  The weight of the competent and probative lay and medical evidence does not reveal a GAF score of 21-30 where behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment, such as being incoherent, acting grossly inappropriately, or having suicidal preoccupation.  Simply stated, the PTSD symptoms do not result in an inability to function.  In fact, throughout the period on appeal, the Veteran did not demonstrate the total occupational and social impairment required for a 100 percent disability evaluation for PTSD.  Specifically, the Veteran did not have gross impairment of thought process or communication, no persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

Indeed, the Veteran continued to care for her children (throughout the appeal period and even during periods of separation with her husband) and was able to perform activities of daily living, albeit with difficulty, and maintained minimal personal hygiene.  While the record reflects impaired impulse control with periods of violence and suicidal ideations, the Veteran did not demonstrate a persistent danger of hurting herself or others.  Also, although the Veteran had memory problems which required her to carry a notebook so she would not forget what she had to do during the day, the record does not indicate that she had memory loss for names of close relatives, her own occupation, or own name.

As such, the overall severity of the Veteran's service-connected PTSD is no more than 70 percent disabling for the entire appeal period.  The weight of the evidence of record is against a higher disability evaluation in excess of 70 percent during any time within the appeal period.  For these reasons, the preponderance of the evidence is against the claim for this portion of the staged rating (a higher initial disability rating in excess of 70 percent), and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert at 53.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested in recurrent and persistent recollections about her combat exposure that were intrusive and markedly distressing, recurrent distressing nightmares, intense psychological distress, avoidance, difficulty staying and falling asleep, hypervigilence, irritability or outbursts of anger and tearfulness, sporadic episodes of violence, suicidal ideations, short and long-term memory loss, and a low appetite.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on her occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU is addressed in the Remand section below.


ORDER

The appeal of service connection for a right eye condition is dismissed.

Service connection for residuals of an anthrax shot is denied.

Service connection for a dental disorder for the purpose of obtaining VA compensation is denied.

For the entire appeal period, an initial disability rating of 70 percent for PTSD, but no higher, is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 and a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Noncompensable Dental Disorder

The Veteran contends that she has a dental condition due to service trauma.  See Hearing Transcript at 23.  In the September 2007 rating decision, the RO adjudicated the claim as for both a dental disability for purposes of compensation and as a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment.  Indeed, the Board must address all issues reasonably raised by a liberal reading of the record; consistent with this principle, a claim for service connection for a dental condition for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-06 (1993).  The Board further notes that, as to each noncompensable service-connected dental condition, a determination will be made regarding whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2013).  In this case, the RO adjudicated, and denied, the claim for entitlement to service connection for a dental disability for purposes of compensation, but did not refer the claim for entitlement to service connection for a dental disability for purposes of VA outpatient treatment purposes.

As such, the Board finds that a remand is appropriate here.  A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

TDIU

In this case, the Veteran is service-connected for PTSD, evaluated at 70 percent disabling for the entire appeal period (pursuant to the discussion detailed above); mild reactive airway disease, evaluated at 30 percent disabling; fibromyalgia, evaluated at 10 percent disabling; degenerative disc disease of the cervical spine, evaluated at 10 percent disabling; and irritable bowel syndrome, evaluated at 10 percent disabling.  The combined disability rating is 90 percent for the entire period on appeal.  Thus, the Veteran has at least one disability rated at 40 percent disabling, and a combined disability rating of more than 70 percent.  38 C.F.R. § 4.16(a).

The Veteran has been afforded numerous VA examinations; however, the Board finds these examinations insufficient as they fail to adequately address the occupational impact of the Veteran's service-connected disabilities.  In this regard, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); Beaty, 6 Vet. App. 537; and Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Board acknowledges that the Veteran's private treating psychologist, Dr. A.Z., provided a letter in April 2013, which indicated that the Veteran currently cannot sustain meaningful employment due to her service-connected PTSD.  Dr. A.Z., however, did not indicate whether this finding includes the entire period on appeal.  Indeed, Dr. A.Z. provided other letters during the appeal period that did not opine as to the Veteran's employability at those times.  For the above reasons, the Board finds that a remand for an opinion is necessary to assist in determining whether the Veteran is unable to secure or maintain substantially gainful employment due to the service-connected disabilities for the entire period on appeal.

Accordingly, the issues of a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 and a TDIU are REMANDED for the following action:

1. Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) of the VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. §  17.161.

2. If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, readjudicate the claim.  

3. Forward the Veteran's claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's employability.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing examiner.

The examiner should provide an opinion as to the effect of the Veteran's service-connected PTSD, mild reactive airway disease, fibromyalgia, degenerative disc disease of the cervical spine, and irritable bowel syndrome, both individually and considered together, on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any VA and private treatment records and prior VA medical examinations, in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render her unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render her unable to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for PTSD, mild reactive airway disease, fibromyalgia, degenerative disc disease of the cervical spine, and irritable bowel syndrome.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 and a TDIU in light of all the evidence of record and the applicable amended version of 38 C.F.R. § 3.381 that has been outlined above.  If the determinations remain adverse to the Veteran, she should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


